DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 8: --;-- should be added after “element”.
Claim 10, line 2: “it” should be changed to --the fixator--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for fixedly attaching said proximal extremity of said rigid rod in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal extremity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shapes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the internal and external surfaces" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “The fixator according to,.” Therefore, it is unclear as to which claim that claim 3 is meant to depend from, thus making the claim incomplete.
Claim 5 recites the limitation "the notches" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “The fixator according to,.” Therefore, it is unclear as to which claim that claim 8 is meant to depend from, thus making the claim incomplete.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pleil et al., DE 10 2008 050 870.
Regarding claim 1, Pleil et al. discloses a fixator of a cranial flap to a skull, the fixator comprising: a rigid rod (16), a lower disc (12) placed at a distal extremity of said rigid rod, an upper disc (14) mounted so as to be mobile along said rigid rod and a grip (95) connected to a proximal extremity of said rigid rod enabling said upper disc to be made to slide towards said lower disc (Fig. 1), said distal extremity of said rigid rod being provided with a ball-joint element (44) and said lower disc comprising a recess (102) for receiving said ball-joint element (Figs. 6-7); characterized in that said lower disc and said upper disc have convex shapes and are made out of a material (discloses PEEK, which is the same material disclosed as being used by applicant) enabling them to get deformed so as to adapt to shapes of the skull and cranial flap in such a way that, after application, the lower and upper discs are placed flat against and secured to internal and external surfaces of the skull and of the cranial flap, the disks and the skull then being contained within a same profile (Figs. 1-2 and paragraph [0095]).
Regarding claims 4-6 and 10, Pleil et al. discloses said ball-joint element (44) and said recess (102) are configured to allowing a tilting of the rigid rod (16) relative to a longitudinal plane of the lower disc (12) by an angle that can vary between 0 and 20 degrees (Fig. 7); said rigid rod (16) being a rack device and in that said upper disk (14) has at least two jaws (88), each of said jaws being provided with at least one pin designed to cooperate with notches (92) of said rack device; said lower disc (12) is fixed to said distal extremity of said rigid rod (16); and wherein said fixator is a one-time use fixator (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleil et al., DE 10 2008 050 870 in view of Wellisz et al., U.S. PG-Pub 2003/0229349.
Pleil et al. discloses the invention essentially as claimed except for wherein said lower disk and said upper disk each have a plurality of petals extending on their periphery.
Wellisz et al. discloses a fixator for a cranial flap and skull having lower and upper disks (11 and 12) (Fig. 1) each having a plurality of petals (20) extending on their peripheries (Fig. 3), the use of such petals allows differential bending deflection of the petals to accommodate to desired conformance to bone surface local geometric variation (paragraph [0054])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower and upper disks of Pleil et al. to have a plurality of petals extending on their periphery in view of Wellisz et al. to permit the lower and upper disks to have differential bending deflections to accommodate to a desired conformance to bone surface local geometric variation.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleil et al., DE 10 2008 050 870 in view of Nesper et al., U.S. PG-Pub 2006/0064110.
Pleil discloses the invention essentially as claimed except for wherein said grip has a hollow cylindrical element provided with two grasping fins and a piston sliding in said hollow cylindrical element.
Nesper et al. discloses a fixator (12) for a cranial flap and a skull with a grip (10) that a hollow cylindrical element having two grasping fins (140, 142) and a piston (104) sliding in said hollow cylindrical element (Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the grip of Pleil et al. with the grip disclosed by Nesper et al. to permit easier manipulation by a surgeon to slide the upper disk along the rigid rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/Primary Examiner, Art Unit 3775